DETAILED ACTION
Summary
	This is a non-final Office action in reply to the amendments filed 09 November 2021 and the Request for Continued Examination under 37 CFR 1.114 filed 08 December 2021 for the application filed 04 September 2019. Claims 56-115 are pending:
Claims 1-55 have been canceled;
Claims 80-82 and 84-105 have been withdrawn with traverse in the reply filed 6 January 2021;
Claims 56-58, 62, 65, 71, 79, 90-92, 94, 96, 97, 102, 105, 70, 71, 79, 90, 97, 105, 108, 111 have been amended in the reply filed 09 November 2021; and
new Claims 112-115 have been added in the reply filed 08 December 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 December 2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/EP2018/055506, filed 06 March 2018, which has PRO 62/468,034, filed 07 March 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Arguments
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 56-69, 71, 72, 79, 83, 107, 108, 110, and 111 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by RODRIGO et al. (US Patent 9,896,486; effectively filed 08 July 2014, published 15 January 2015).
	Regarding Claim 56, RODRIGO discloses the use of mutated immunoglobulin-binding domains of Protein A for affinity chromatography of immunoglobulins (i.e., an adsorptive insoluble surface (IS) for binding at least one substance; c1/18-24). RODRIGO further discloses a separation matrix wherein a plurality of polypeptides or multimers are coupled to a solid support (i.e., said insoluble surface comprising a plurality of ligands (L); c8/14-23). Said multimers comprise a plurality of polypeptide units (i.e., each ligand comprising n ligand affinity domain regions (ADR), wherein n is at least two; c7/8-11); these polypeptides are further disclosed to have immunoglobulin-binding properties (i.e., wherein each ligand affinity domain region has the ability of specific binding of at least one of the at least one substance; c3/58-c4/4). RODRIGO further discloses the polypeptides or multimers are attached to the support via conventional coupling techniques (i.e., wherein one first ligand affinity domain region (ADR 1) is bound to the insoluble surface with a surface attachment region (SAR); c8/56-57). Finally, RODRIGO discloses that the polypeptides or multimers can be alternatively linked to each other by elements comprising oligomeric or polymeric species comprising 5-10 amino acids (i.e., wherein each ligand affinity domain region is bound to an adjacent ligand affinity domain region with a ligand ADR joining region (AJR); c7/18-23). Even further, at the C-terminal or N-terminal ends of the polypeptides or multimers includes one or more coupling elements comprising a plurality of lysine residues, a plurality of histidine residues, or a cysteine residue, are linked to the aforementioned oligomeric or polymeric species comprising 5-10 amino acid (c7/20-23; c7/39-48); as is well-known in the art, lysine is positively charged and the disclosure of “a plurality of lysine residues” implies more than one residue (i.e., wherein each ligand ADR joining region (AJR) comprises at least two charged groups (CAJR)).
	Regarding Claim 57, RODRIGO discloses the adsorptive insoluble surface of Claim 56. RODRIGO further discloses that at the C-terminal or N-terminal ends of the polypeptide or multimer units, one or more coupling elements, including a plurality of lysine residues, a plurality of histidine residues, and a cysteine residue, are linked by the aforementioned oligomeric or polymeric species comprising 5-10 amino acids (c7/18-23; c7/39-48). As indicated in the rejection of Claim 56, lysine is positively charged and the disclosure of “a plurality of lysine residues” implies more than one residue (i.e., wherein at least one of the n ligand affinity domain regions (ADR) comprises a ligand solution terminal region (STR) comprising at least one charged group (CSTR)). 
	Regarding Claim 58, RODRIGO discloses the adsorptive insoluble surface of Claim 56. RODRIGO further discloses that the polypeptide or multimer units comprise a plurality of amino acid residues at the N-terminal end (c7/30-32) and further comprises at the C-terminal end, one or more coupling elements including a cysteine residue, a plurality of lysine residues, and a plurality of histidine residues (c7/39-43). Even further, RODRIGO discloses that the polypeptide or monomer units are each attached to the solid support of the separation matrix via a spacer (c8/15-17; c8/56-62); such spacers commonly include such disclosed linker groups of 5-10 amino acids (c7/45-48), including a plurality of lysine residues, a plurality of histidine residues, and a cysteine residue, are present; as has already been established, lysine is positively charged and the disclosure of “a plurality of lysine residues” implies more than one residue (i.e., wherein the surface attachment region (SAR) comprises at least one charged group (CSAR)).
	Alternatively, RODRIGO further discloses the polypeptide or multimer units can be attached to the solid support via conventional coupling techniques, e.g., through NHS-EDC chemistry (c8/56-60). Such a coupling technique is well-known to require active coupling sites on the solid support and on the polypeptide or multimer units; indeed, RODRIGO identifies a number of exposed groups that can be used for binding/attaching the polypeptide or multimer units to the solid support – these groups are known to be charged during coupling reactions (i.e., wherein the surface attachment region (SAR) comprises at least one charged group (CSAR)).
	Regarding Claims 59-61, RODRIGO discloses the adsorptive insoluble surface of Claim 56. RODRIGO further discloses the polypeptides are Fc-binding polypeptides capable of binding to an antibody and includes Protein A (i.e., wherein the at least two affinity domain regions (ADR) are parts of one molecule selected from the group consisting of a protein, a polypeptide, and a polynucleotide (Claim 59); wherein the at least two ligand affinity domain regions (ADR) are parts of one molecule selected form the group consisting of protein A, protein G, protein A/G, protein L, and a derivative thereof (Claim 60); wherein the tat least two ligand affinity domain regions (ADR) are parts of one protein A molecule or a derivative thereof (Claim 61); c3/22-26; c3/34-44).
	Regarding Claim 62, RODRIGO discloses the adsorptive insoluble surface of Claim 59. RODRIGO further discloses that the polypeptides comprise mutant domains of Protein A (i.e., wherein the molecule is a protein molecule; c3/58-67) and that the polypeptides further comprise at the C-terminal or N-terminal ends, one or more coupling elements, including a plurality of lysine residues, a plurality of histidine residues, and a cysteine residue (i.e., wherein the protein molecule has been modified to add at least two charged groups CAJR to each ligand ADR joining region (AJR); c7/39-43); as has already been established, lysine is positively charged and the disclosure of “a plurality of lysine residues” implies more than one residue (i.e., at least one charged group (CAJR)).
	Regarding Claims 63-65, RODRIGO discloses the adsorptive insoluble surface of Claim 56. RODRIGO further discloses the polypeptides are mutant domains of Protein A (i.e., wherein the ligand is a protein; c3/58-61); RODRIGO further discloses the polypeptides further comprise at the C-terminal or N-terminal end one or more coupling elements including a plurality of histidine residues and a cysteine residue (i.e., the protein comprises a polyhistidine tag (Claim 63); the protein comprises a cysteine-containing polyhistidine tag (Claim 64); c7/38-43). Furthermore, because RODRIGO discloses coupling elements, this implies that the coupling elements have the capability of being cleavable (i.e., wherein [the] polyhistidine tag is cleavable (Claim 65)).
	Regarding Claims 66-68, RODRIGO discloses the adsorptive insoluble surface of Claim 56. RODRIGO further discloses that the polypeptides are capable of binding to the crystallisable part of an antibody or immunoglobulin, including conjugates of antibodies or antibody fragments (i.e., wherein the at least one substance is an immunoglobulin or a derivative thereof (Claim 66); wherein the at least one substance is an Fc linked therapeutic protein (Claim 67); wherein the at least one substance is an antibody drug conjugate (Claim 68); c3/23-26; c3/34-44). 
Regarding Claim 69, RODRIGO discloses the adsorptive insoluble surface of Claim 56. RODRIGO further discloses the multimer is a hexamer (i.e., wherein the number n of ligand affinity domain regions (ADR) is from 2 to 10; c7/8-12).
Regarding Claims 71 and 79; 107 and 108; and 110 and 111, RODRIGO discloses the adsorptive insoluble surface of Claims 56, 57, and 58, respectively. RODRIGO further discloses that the coupling elements include a plurality of lysine residues, a plurality of histidine residues, and a cysteine residue (i.e., wherein each charged group C-AJR comprises a charged amino acid residue (Claim 79); wherein each charged group C-STR comprises a charged amino acid residue (Claim 108); wherein each charged group C-SAR comprises a charged amino acid residue (Claim 111); c7/39-48). As has already been established, lysine is positively charged and the disclosure of “a plurality of lysine residues” implies more than one residue (i.e., wherein the at least two charged groups CAJR have a positive charge (Claim 71); wherein the at least two charged group CSTR have a positive charge (Claim 107); wherein the at least two charged group CSAR have a positive charge (Claim 110)).
Regarding Claim 72, RODRIGO discloses the adsorptive insoluble surface of Claim 56. RODRIGO further discloses the linker group, which contains a plurality of positively charged lysine groups, comprises 5-10 amino acids (c7/20-23), which reads on the claimed range of 2-10 charged groups CAJR.
	Regarding Claim 83, RODRIGO discloses the adsorptive insoluble surface of Claim 56. RODRIGO further discloses that the solid support separation matrix is part of a chromatography column (i.e., wherein the adsorptive insoluble surface (IS) is a part of a chromatographic resin; c10/15-25).
	Regarding Claims 112 and 114, RODRIGO discloses the adsorptive insoluble surface of Claim 56. As noted, RODRIGO discloses the polypeptide or multimer units are modified to include linker groups having a plurality of positively charged lysine groups. The presence of such linker groups inherently modifies the net charge of the ligands (i.e., wherein the charged groups modify the net charge of the ligands) and further provides an additional net positive charge to the polypeptide or multimer ligand (i.e., wherein the charged groups are net positively charged groups). The limitation requiring “the charged groups are net positively charged groups effective to enhance binding of a target which is net negative under binding conditions” is directed toward a material or article worked upon by the claimed charged groups, namely, the target analyte having net negative charges. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). Thus, this limitation bears no patentable weight in the presently considered inventive insoluble surface.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 70, 73-78, 106, 109, and 113 is/are rejected under 35 U.S.C. 103 as being unpatentable over RODRIGO et al. (US Patent 9,896,486).
	Regarding Claims 70, 106, and 109, RODRIGO discloses the adsorptive insoluble surface of Claims 56, 57, and 58, respectively. RODRIGO discloses all limitation set forth above wherein an adsorptive insoluble surface comprises a plurality of ligands, each ligand having ligand affinity domain regions ADR and charged groups CAJR, CSTR, and CSAR in a ligand ADR joining region, a ligand solution terminal region, and a ligand to insoluble surface attachment region. 
AJR have a negative charge (Claim 70), the at least two charged groups CSTR have a negative charge (Claim 106), and the at least two charged groups CSAR have a negative charge (Claim 109).
	However, RODRIGO discloses the use of linkers between polypeptides comprising oligomeric or polymeric species having up to 15 or 30 amino acids (c7/20-23). While RODRIGO may not have explicitly disclosed negatively charged groups or amino acids, RODRIGO suggests the linkers may include amino acid residues other than proline, asparagine, or glutamine (c7/25-30).
Given the finite and known number of common amino acid residues, and the guidance to avoid proline, asparagine, or glutamine, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to try a negatively charged amino acid residue (such as negatively charged aspartic acid as suggested by RODRIGO at c5/26-29 and c5/37 or negatively charged glutamic acid as suggested at c5/1-4 and c5/20-21), because making such a substitution choice would not be an inventive concept given the selection of a known amino acid residue from a finite list of options to achieve a predictable result of a stabilized spatial conformation between polypeptides. One of ordinary skill in the art prior to the effective filing date of the invention would have a reasonable expectation of success in this selection because RODRIGO further suggests that the substitution of amino acid residues in the polypeptide chains for glutamic acid and aspartic acid. Advantageously, the substitution of amino acid residues for glutamic acid and aspartic acid provide particularly overall improved polypeptides with alkaline stabilities (c3/3-5; c3/66-67).
Regarding Claims 73-78, RODRIGO discloses the adsorptive insoluble surface of Claim 56. RODRIGO discloses all limitation set forth above wherein an adsorptive insoluble surface comprises a plurality of ligands, each ligand having ligand affinity domain regions ADR and charged groups CAJR in a ligand ADR joining region. RODRIGO further discloses the polypeptide units are coupled with linker groups, which contains a plurality of positively charged lysine groups, comprising up to 15 amino acid residues (c7/20-23), which overlaps with the claimed 3-7 charged groups, at least 5 charged groups, at least 6 charged groups, at least 7 charged groups, at least 8 charged groups, and at least 9 charged groups. At the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to select a coupling element or linker comprising from 3-7 charged groups or at least 5, 6, 7, 8 or 9 charged groups for the multimer of RODRIGO because such a choice amounts to nothing more than the mere optimization of a length of the coupling element or linker. Absent showings of criticality or non-obviousness to such prima facie obviousness (MPEP 2144.05).
Regarding Claim 113, RODRIGO discloses the adsorptive insoluble surface of Claim 56. As noted earlier, RODRIGO further teaches or suggests that the polypeptide or multimer unit amino acid residues can be substituted for negatively-charged residues, such as aspartic acid and glutamic acid (c5/26-29, c5/37, c5/1-4, and c5/20-21). Such a substitution would not be an inventive concept given the selection of a known amino acid residue from a finite list of options to achieve a predictable result of a stabilized spatial conformation between polypeptides. One of ordinary skill in the art prior to the effective filing date of the invention would have a reasonable expectation of success in this selection because RODRIGO further suggests that the substitution of amino acid residues in the polypeptide chains for glutamic acid and aspartic acid. Advantageously, the substitution of amino acid residues for glutamic acid and aspartic acid provide particularly overall improved polypeptides with alkaline stabilities (c3/3-5; c3/66-67).
The presence of such substituted groups inherently modifies the net charge of the ligands and further provides an additional net negative charge to the polypeptide or multimer ligand (i.e., wherein the charged groups are net negatively charged groups). The limitation requiring “the charged groups are net negatively charged groups effective to enhance binding of a target which is net positive under binding conditions” is directed toward a material or article worked upon by the claimed charged groups, namely, the target analyte having net positive charges. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). Thus, this limitation bears no patentable weight in the presently considered inventive insoluble surface. 

Claim 115 is/are rejected under 35 U.S.C. 103 as being unpatentable over RODRIGO et al. (US Patent 9,896,486) in view of BRAISTED et al. (PNAS, Vol. 93, June 1996, pg. 5688-5692).
	Regarding Claim 115, RODRIGO discloses the adsorptive insoluble surface of Claim 56. RODRIGO further discloses modifying the Z-domain of Protein A (e.g., Zvar, c3/58-c4/4). However, RODRIGO fails to explicitly disclose each ligand ADR joining region (AJR) comprises at least three charged groups (CAJR) and wherein the at least three charged groups increase alpha-helicity-based stability.
d value) and increased alpha-helical content and stabilization (abstract; see Table 2, increased Kd value of 43). Advantageously, such a stabilized alpha-helix structure allows for better synthetic chemistry and the design of smaller binding motifs for more simplified models in understanding protein function and stability (abstract). Thus, prior to the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to provide at least three charged groups, e.g., up to 12 charged groups, as disclosed by BRAISTED to advantageously improve the stability of Protein A for use as binding ligands on adsorptive insoluble surfaces disclosed by RODRIGO.
	Furthermore, the limitation “wherein the at least three charged groups increase alpha-helicity-based stability” is directed toward an inherent property of the inclusion of at least three charged groups to the ligand. Absent showings that such an inclusion would significantly affect the structure of the claimed ligand beyond the known increased stability as disclosed by BRAISTED, such a limitation is not given patentable weight. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer (Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947, Fed. Cir. 1999; MPEP §2112 I).

Response to Arguments
	Applicant’s arguments filed 09 November 2021 and 08 December 2021 have been fully considered.
	The Claim Objections of Claims 56 and 65 have been addressed and are withdrawn.
	The 35 USC 112(b) rejections of Claims 62, 79, 108, and 111 have been addressed and are withdrawn.
	Amendments to the claims have overcome the alternative 35 USC 102(a)(1)/(a)(2) rejections of Claims 70, 106, and 109 as anticipated by RODRIGO; these rejections have been withdrawn.
	Applicant’s arguments with respect to the 35 USC 102(a)(1)/(a)(2) rejections of Claims 56-69, 70-72, 79, 83, and 106-111 as anticipated by RODRIGO and the 35 USC 103 rejections of Claim s70, 73-78, 106, and 109 have been fully considered but are not persuasive.
	Applicant argues that RODRGIO fails to teach or suggest the insoluble surface of Claim 56 because as amended, the ligand ADR joining region requires at least two charged groups. Applicant further cites that as 
	The Examiner respectfully disagrees.
While RODRIGO is general in describing the amino acid linker groups between polypeptides, the claimed invention is similarly broad and does not specify or make any distinction among the affinity domain regions (ADR) of the claimed ligand or the ligand ADR joining region (AJR) or surface attachment region (SAR). By broadest, reasonable interpretation, Applicant has arbitrarily assigned unspecified sequences of presumably amino acid residues (this is not actually claimed in Claim 56) the tags of ADR, AJR, SAR, etc. Without further specificity, such a claimed ligand would be read upon by even a wholly unrelated polymer, e.g., dendritic star polymers.
As described in the prior art rejections, RODRIGO discloses polypeptide ligands and further discloses linker groups comprising amino acids between the polypeptide ligands. RODRIGO further discloses the linker groups have pluralities of charged elements and even further discloses the substitution of various residues for charged residues. Therefore, RODRIGO anticipates and/or makes obvious the claimed limitations. Essentially, the features upon which Applicant relies are not recited in the rejected claims; although claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant can amend independent Claim 56 by including specific sequences to the ligand or even identifying whether the ligand is a protein/amino acid-based ligand. Even further, specification of the identities of the charged groups will provide much clearer definition to the inventive adsorptive surface.
All other arguments have been indirectly addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777